DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending in the application.
Claims 1-10 are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/14/2020, 05/17/2021, 09/01/2021, and 02/24/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “upper gather region”, “longitudinal repeating unit”, “longitudinal repeating unit is tilted in an angle from the longitudinal axis by from about 0.1 to about 30 degrees”, “longitudinal repeating unit is tilted in an angle from about 0.1 to about 15 degrees”, and “longitudinal repeating unit is not aligned in the transverse direction” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1, 3-4, and 8 is/are objected to because of the following informalities:  
Claim 1, “a laminate comprising an inner sheet, an outer sheet, and an elastic member running in the transverse direction” should read -- a laminate comprising an inner sheet, an outer sheet, and members running in the transverse direction --.
Claim 1, “a discrete patterned adhesive bonding applied to at least one of the inner sheet and the outer sheet” should read -- adhesive bondings applied to at least one of the inner sheet and the outer sheet --.
Claim 3, “wherein VG1 is from about 2mm to about 15 mm, and VG2 is from about 0.2 mm to about 7 mm, and VG3 is no greater than about 3mm” should read -- wherein the VG1 is from about 2mm to about 15 mm, and the VG2 is from about 0.2 mm to about 7 mm, and the VG3 is no greater than about 3mm --.
Claim 4, “Claim 3wherein VG3 is no greater than about 2mm” should read -- Claim 3 wherein the VG3 is no greater than about 2mm --.
Claim 8, “the discrete patterned adhesive bonding comprises a longitudinal repeating unit” should read -- the discrete patterned adhesive bondings comprise a longitudinal repeating unit --.
Claim 8, “wherein the longitud8ianl repeating unit is tilted in an angle from the longitudinal axis by from about 0.1 to about 30 degrees” should read -- wherein the longitudinal repeating unit is tilted in an angle from the longitudinal axis 
Claim 8, “wherein the longitudinal repeating unit is titled in an angle from about 0.1 to about 15 degrees” should read wherein the longitudinal repeating unit is tilted in an angle from about 0.1 to about 15 degrees --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3, 5-7, and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the elastic members are spaced apart with each other” which is indefinite. Claims 1 and 2 have inconsistent use of singular and plural elastic member(s).  Is the ‘elastic member’ introduced in claim 1 same or different from the claimed “elastic members”? The total number of elastic members required by claim 2 is unclear. The limitation has been examined below as best understood. 
Claim 3 recites the limitation “the discrete patterned adhesive bondings have a transverse dimension VG2 spaced apart from each other with a transverse pitch VG1” which is indefinite. Claims 1 and 3 have inconsistent use of singular and plural discrete patterned adhesive bonding(s).  Is the ‘discrete patterned adhesive bonding” introduced in claim 1 same or different from the claimed “discrete patterned adhesive bondings”? The total number of elastic members required by claim 3 is unclear. The limitation has been examined below as best understood. 
Claim 5 recites the limitation “a laminate in active elasticity defining an Upper Gather Region” which is indefinite. It is unclear what a “laminate in active elasticity” is. The term "laminate in active elasticity" is not defined by the claim and the specification does not provide any definitions for the term. In addition, is the claimed “laminate” same or different from the “laminate” introduced in claim 1? The limitation has been examined below as the “laminate” introduced in claim 1 and the “laminate” in claim 5 are the same and “laminate in active elasticity” means the laminate comprises elastic members.
Claim(s) 6 is/are rejected as being dependent from claim 5 and therefor including all the limitation thereof.
Claim 7 recites the limitation “each elastic member is attached to the inner sheet or the outer sheet” which is indefinite. Claims 1 and 7 have inconsistent use of singular and plural elastic member(s). “Each elastic member” implies that there is more than one elastic member; however, there is only one elastic member introduced in claim 1. Is the ‘elastic member’ introduced in claim 1 same or different from the claimed “elastic members”? The limitation has been examined below as best understood. 
Claim 9 recites the limitation “the longitudinal repeating unit is tilted in an angle from about 0.1 to about 15 degrees” which is indefinite. It is unclear where the longitudinal repeating unit is tilted from. The limitation has been examined below as best understood.
Claim(s) 10 is/are rejected as being dependent from claim 9 and therefor including all the limitation thereof.
Claim 10 recites the limitation “the longitudinal repeating unit is not aligned in the transverse direction” which is indefinite. It is unclear which element/component of the article is not aligned with the longitudinal repeating unit in the transverse direction. The limitation has been examined below as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C 103 as being unpatentable over Hayase (US PGPUB 20100076394 – of record) in view of Ishikawa (US PGPUB 20190021916 – of record), Ishikawa (US PGPUB 20170209314), and Back (US PGPUB 20180271715).
Regarding claim 1, Hayase discloses wearable article continuous (a disposable pull-on diaper 1: ¶0056 and Figs. 1-4) in a longitudinal direction (see annotated Fig. 2 below) and a transverse direction (see annotated Fig. 2 below) comprising a front elastic belt (a front section A: ¶0056-0058 and Fig. 2), a back-elastic belt (a rear section B: ¶0056-0058 and Fig. 2), a crotch region (a crotch section C: ¶0056 and Fig. 2), a waist opening (a waist opening 12: ¶0056 and Fig. 1), and a pair of leg openings (a pair of leg openings 13: ¶0056 and Fig. 1); the crotch region extending longitudinally between the front elastic belt and the back-elastic belt (the crotch section C extending longitudinally between the front section A and the rear section B: ¶0056 and Fig. 2); 
wherein each of the front and back elastic belts comprises a proximal edge and a distal edge and side edges (two side edges of the front section A and two side edges of the rear section B: ¶0056 and Fig. 2), and wherein each of the front and back elastic belts is a laminate (composite stretch panel 4: ¶0084 and Figs. 17-18) comprising an inner sheet (an inner sheet 22: ¶0084 and Figs. 17-18), an outer sheet (an outer sheet 21: ¶0084 and Figs. 17-18), and elastic members running in the transverse direction (a plurality of below-waist elastic members 23/42 running in the transverse direction: ¶0083, 0108, and Fig. 2), 
wherein the laminate (4) further comprising an elastic adhesive bonding which continuously bonds the elastic member … in the direction of stretch in a region adjacent the side edges of the front and back elastic belts (end portions 44 of the laminate 4 that continuously bond elastic members 23/42 in the stretch direction in the side edge regions adjacent the front and rear portions A and B: ¶0116, 0108, Figs. 12, and 23), and a discrete patterned adhesive bonding applied to at least one of the inner sheet and the outer sheet with intervals in the transverse direction and the longitudinal direction to intermittently bond the inner sheet and the outer sheet (bonds 41 applied to the inner sheet 22 and the outer sheet 21 in the transverse direction X and the longitudinal direction Y to intermittently bond the inner sheet and the outer sheet: ¶0105, 0110, Figs. 12, 16, and 17a-b), wherein the discrete patterned adhesive bonding (41) at least extends substantially along the transverse direction between the elastic adhesive bonding (Figs. 2 and 12), and substantially along the longitudinal direction between the distal edge and proximal edge of the front and back elastic belts (Figs. 2, 12, and 16), 
…
wherein the laminate is bonded by heat at the side edges to form side seams (the front portion A and the rear portion B are connected to each other along their both side edges to form a pair of side seals 11: ¶0061, Figs. 1, and 12), …, and the remainder of the laminate is free of heat bonds (bonds 41 of the laminate 4 is formed by applying adhesive such as hot-melt adhesive: ¶0396; as suggested in ¶0056 of the instant application; thus, Hayase disclosed the claimed limitation).
Hayase does not disclose wherein the elastic adhesive bonding and the discrete patterned adhesive bonding are provided by a single adhesive agent.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastic adhesive bonding and the discrete patterned adhesive bonding of Hayase by providing them by a single adhesive agent, motivated by the desires to reduce the complexity of production.  
Hayase does not disclose wherein the elastic adhesive bonding which continuously bonds the elastic member for at least about 10 mm in the direction of stretch in a region adjacent the side edges of the front and back elastic belts. 
In the same field of endeavor, absorbent article, Ishikawa’916 discloses a pant-type disposable diaper 100 (¶0090 and Figs. 1-7) comprising a front elastic belt and a back elastic belt (lower torso portion T having a front elastic belt and a back elastic belt: ¶0120 and Fig. 7). Ishikawa’916 further discloses a laminate ((12S + 12H): ¶0121) comprising elastic adhesive bonding (a first hot melt adhesive 71: ¶0129 and Fig. 7) which continuously bonds an elastic member (elastically stretchable members 19: ¶0142 and Fig. 7) for at least about 10 mm in the direction of stretch in a region adjacent the side edges of the front and back elastic belts (the width of the first hot melt adhesive 71 is about 5 – 30 mm: ¶0142; the taught width range of the elastic adhesive bonding overlaps with the claimed range) for the benefit of providing sufficient holding power for adhering the elastically stretchable members and other layers (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastic adhesive bonding of Hayase by making its width at least 10 mm, similar to that disclosed by Ishikawa, in order to provide sufficient holding power for adhering the elastic members and other layers, as suggested in ¶0005 of Ishikawa’916 and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)), and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to make the elastic adhesive bonding for at least about 10 mm in the direction of stretch in a region adjacent the side edges of the front and back elastic belts for the purpose of providing sufficient holding power for adhering the elastic members and other layers. 
Hayase does not disclose wherein the side seams existing no further than about 20mm from the side edges.
In the same field of endeavor, absorbent article, Ishikawa’314 discloses an underpants-type disposable diaper 100 composing an outer body 12 and an inner body 200 (¶0070 and Figs. 1-2) with side seams (side seal portions 12A: ¶0101 and Figs. 1-2). Ishikawa’314 further discloses/suggests the width/distance of the side seams 12A is no further than about 20 mm from side edges (the width/distance of the side seal portions 12A is 3 to 15 mm: ¶0024; the taught width range of the side seams overlaps with the claimed range).
In the same field of endeavor, absorbent article, Back discloses a pant type disposable absorbent article including a front body panel, a back body panel positioned at a distance from said front body panel, and an absorbent member (Abstract). Back further discloses/suggests it is important to provide sufficient integrity of side seams for the benefit of withstanding the tensile stress arising when the pant type article is pulled up over the wearer's hips and also, any stress that may occur at the side seams as a result of the wearer's movements during use of the article (¶0023).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the side seams of Hayase by making its width no further than about 20 mm from side edges, similar to that disclosed by Ishikawa’314 and Back, in order to provide sufficient integrity of side seams for withstanding the tensile stress arising when the pant type article is pulled up over the wearer's hips and also, any stress that may occur at the side seams as a result of the wearer's movements during use of the article, as suggested in ¶0024 of Ishikawa’314 and ¶0023 of Back, as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)), and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to make the width of the side seams no further than about 20 mm from side edges for the purpose of providing sufficient integrity of side seams for withstanding the tensile stress arising when the pant type article is pulled up over the wearer's hips and also, any stress that may occur at the side seams as a result of the wearer's movements during use of the article. 
Regarding claim 2, Hayase in view of Ishikawa’916, Ishikawa’314, and Back discloses all the limitations as discussed above for claim 1.
Hayase further implicitly discloses wherein the elastic members are spaced apart with each other with a pitch of from about 3mm to about 18mm in the longitudinal direction (a pitch P3 in the longitudinal direction Y is the same as a spaced apart distance between elastic members 42: Fig. 12; the spaced apart distance between elastic members 42 is preferably 2 to 15 mm: ¶0114; thus, the taught spaced apart distance between elastic members overlaps with the claimed range). It has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Thus, Hayase implicitly discloses the claimed limitation.
Regarding claim 3, Hayase in view of Ishikawa’916, Ishikawa’314, and Back discloses all the limitations as discussed above for claim 1.
Hayase further disclose wherein the discrete patterned adhesive bondings (41) have a transverse dimension VG2 (L2: ¶0113 and Fig. 12) spaced apart from each other with a transverse pitch VG1 (P2: ¶0113 and Fig. 12), and a longitudinal spacing VG3 ((P3-L3): Fig. 12), wherein the VG1 is from about 2mm to about 15 mm (P2 is 1 to 20 mm: ¶0113; thus, the taught VG1 overlaps with the claimed range), and the VG2 is from about 0.2 mm to about 7 mm (L2 is 0.1 to 5 mm: ¶0113; thus, the taught VG2 overlaps with the claimed range), and the VG3 is no greater than about 3mm ((P3-L3) = (2 to 15mm) – (1 to 10 mm) = 1 to 5 mm: ¶0113-0114; thus, the taught VG3 overlaps with the claimed range). It has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I).
Regarding claim 4, Hayase in view of Ishikawa’916, Ishikawa’314, and Back discloses all the limitations as discussed above for claim 1.
Hayase further disclose wherein the VG3 is no greater than about 2 mm ((P3-L3) = (2 to 15mm) – (1 to 10 mm) = 1 to 5 mm: ¶0113-0114; thus, the taught VG3 overlaps with the claimed range). It has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I).
Claim(s) 8-10 is/are rejected under 35 U.S.C 103 as being unpatentable over Hayase in view of Ishikawa’916, Ishikawa’314, and Back, as applied to claim 1 above, and further in view of Xu (US PGPUB 20150148763).
Regarding claim 8, Hayase in view of Ishikawa’916, Ishikawa’314, and Back discloses all the limitations as discussed above for claim 1.
Hayase further discloses wherein the discrete patterned adhesive bondings (41) comprises a longitudinal repeating unit (41 is arranged discretely in both the longitudinal direction Y of the laminate 4: ¶0105 and Fig. 12). 
Hayase/Ishikawa’916/Ishikawa’314/Back does not disclose wherein the longitudinal repeating unit is tilted in an angle from the longitudinal axis from about 0.1 to about 30 degrees.
In the same field of endeavor, absorbent article, Xu discloses a diaper structure with enhance softness attributes (Abstract). Xu further discloses/suggests a repeating pattern of bondings is tilted with an angle from the machine and cross directions (¶0123) and the angle is not be less than 1 degree and is not exceed 40 degrees (¶0123; thus, the taught tilted angle range overlaps with the claimed range) for the benefit of providing maximum beneficial effect on air flow to have enhanced loft and a soft feel (¶0123 and 0139).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angle of the longitudinal repeating unit of Hayase/Ishikawa’916/Ishikawa’314/Back by tilting the longitudinal repeating unit in an angle from about 0.1 to about 30 degrees, similar to that disclosed by Xu, in order to provide maximum beneficial effect on air flow to have enhanced loft and a soft feel, as suggested in ¶0123 and 0139 of Xu and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)). 
Regarding claim 9, Hayase in view of Ishikawa’916, Ishikawa’314, Back, and Xu discloses all the limitations as discussed above for claim 8.
Hayase/Ishikawa’916/Ishikawa’314/Back does not disclose wherein the longitudinal repeating unit is tilted in an angle from about 0.1 to about 15 degrees.
In the same field of endeavor, absorbent article, Xu discloses a diaper structure with enhance softness attributes (Abstract). Xu further discloses/suggests a repeating pattern of bondings is tilted with an angle from the machine and cross directions (¶0123) and the angle is not be less than 1 degree and is not exceed 40 degrees (¶0123; thus, the taught tilted angle range overlaps with the claimed range) for the benefit of providing maximum beneficial effect on air flow to have enhanced loft and a soft feel (¶0123 and 0139).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angle of the longitudinal repeating unit of Hayase/Ishikawa’916/Ishikawa’314/Back by tilting the longitudinal repeating unit in an angle from about 0.1 to about 30 degrees, similar to that disclosed by Xu, in order to provide maximum beneficial effect on air flow to have enhanced loft and a soft feel, as suggested in ¶0123 and 0139 of Xu and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)). 
Regarding claim 10, Hayase in view of Ishikawa’916, Ishikawa’314, Back, and Xu discloses all the limitations as discussed above for claim 9.
Hayase further discloses wherein the longitudinal repeating unit is not aligned in the transverse direction (Fig. 19). 
Claim(s) 1 and 7 is/are rejected under 35 U.S.C 103 as being unpatentable over Ishikawa’916 in view of Ishikawa’314 and Back.
Regarding claim 1, Ishikawa’916 discloses a wearable article continuous (a pant-type disposable diaper 100: ¶0090 and Figs. 1-7) in a longitudinal direction (Y direction: Fig. 1) and a transverse direction (X direction: Fig. 1) comprising a front elastic belt front (lower torso portion T having a front elastic belt and a back elastic belt: ¶0120 and Fig. 1), a back elastic belt (lower torso portion T having a front elastic belt and a back elastic belt: ¶0120 and Fig. 1), a crotch region (intermediate portion L: ¶0120 and Fig. 1), a waist opening (a waist opening WO: ¶0120 and Fig. 6), and a pair of leg openings (leg openings LO: ¶0120 and Fig. 6); the crotch region extending longitudinally between the front elastic belt and the back elastic belt (Figs. 1-7); 
wherein each of the front and back elastic belts comprises a proximal edge and a distal edge and side edges (each of the front and back elastic belts of the lower torso portion T comprises a proximal edge and a distal edge and side edges: Figs. 1-7), and wherein each of the front and back elastic belts is a laminate ((12S + 12H): ¶0121) comprising an inner sheet (12H: ¶0121), an outer sheet (12S: ¶0121), and an elastic member running in the transverse direction (elastically stretchable members 19: ¶0142 and Fig. 7), 
wherein the laminate (12S + 12H) further comprising an elastic adhesive bonding (a first hot melt adhesive 71: ¶0129 and Fig. 7) which continuously bonds the elastic member for at least about 10mm in the direction of stretch in a region adjacent the side edges of the front and back elastic belts (the width of the first hot melt adhesive 71 is about 5 – 30 mm: ¶0142; the taught width range of the elastic adhesive bonding overlaps with the claimed range), and a discrete patterned adhesive bonding (a second hot melt adhesive 72: ¶0129 and Fig. 7) applied to at least one of the inner sheet and the outer sheet with intervals in the transverse direction and the longitudinal direction to intermittently bond the inner sheet and the outer sheet (¶0129 and Fig. 7), wherein the discrete patterned adhesive bonding (72) at least extends substantially along the transverse direction between the elastic adhesive bonding (Fig. 7), and substantially along the longitudinal direction between the distal edge and proximal edge of the front and back elastic belts (Fig. 7), wherein the elastic adhesive bonding (71) and the discrete patterned adhesive bonding (72) are provided by a single adhesive agent (71 and 72 are provided by a single hot melt adhesive: ¶0006); wherein the laminate is bonded by heat at the side edges to form side seams ((12S + 12H) is bonded by heat at the side edges to form side seal portions 12A: ¶0139 and Fig. 6), … and the remainder of the laminate is free of heat bonds (bonding with hot melt adhesive: ¶0006 ; as suggested in ¶0056 of the instant application; thus, Ishikawa’916 disclosed the claimed limitation).
Ishikawa’916 does not disclose wherein the side seams (12A) existing no further than about 20mm from the side edges.
Ishikawa’314 further discloses/suggests the width/distance of the side seams 12A is no further than about 20 mm from side edges (the width/distance of the side seal portions 12A is 3 to 15 mm: ¶0024; the taught width range of the side seams overlaps with the claimed range).
Back further discloses/suggests it is important to provide sufficient integrity of side seams for the benefit of withstanding the tensile stress arising when the pant type article is pulled up over the wearer's hips and also, any stress that may occur at the side seams as a result of the wearer's movements during use of the article (¶0023).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the side seams of Ishikawa’916 by making its width no further than about 20 mm from side edges, similar to that disclosed by Ishikawa’314 and Back, in order to provide sufficient integrity of side seams for withstanding the tensile stress arising when the pant type article is pulled up over the wearer's hips and also, any stress that may occur at the side seams as a result of the wearer's movements during use of the article, as suggested in ¶0024 of Ishikawa’314 and ¶0023 of Back, as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)), and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to make the width of the side seams no further than about 20 mm from side edges for the purpose of providing sufficient integrity of side seams for withstanding the tensile stress arising when the pant type article is pulled up over the wearer's hips and also, any stress that may occur at the side seams as a result of the wearer's movements during use of the article. 
Regarding claim 7, Ishikawa’916 in view of Ishikawa’314 and Back discloses all the limitations as discussed above for claim 1.
Ishikawa’916 further discloses wherein each elastic member (19) is attached to the inner sheet (12H) or the outer sheet (12S) by at least one discrete patterned adhesive bonding (12S and 12H are bonded via the discrete patterned adhesive bonding 72 in the range at least in the stretchable direction corresponding to a space between the both end portions 19f of the elastically stretchable members 19: ¶0129).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Ishikawa’916 in view of Ishikawa’314 and Back alone, as applied to claim 1 above, and/or further in view of Nishikawa (US PGPUB 20170020746).
Regarding claim 5, Ishikawa’916 in view of Ishikawa’314 and Back discloses all the limitations as discussed above for claim 1.
Ishikawa’916 further discloses that longitudinal dimension of an Upper Gather Region (a waist portion W: ¶0120 and Fig. 1) is 15-40 mm (¶0120) which is at least 10% of the longitudinal dimension of the front and back elastic belts (the longitudinal dimension of the lower torso portion T is 80-160 mm (15-40 mm + 65-120mm): ¶0120).
Ishikawa’916/Ishikawa’314/Back does not explicitly disclose wherein the Upper Gather Region has a Directional Dispersion Value of no more than about 11 points.
However, “Directional Dispersion Value” does not appear to affect the structure of the article, nor it is shown to bear any critical significance. Examiner understands the “Directional Dispersion Value” to be a measurement developed by the Applicant where a deviation from the direction of gather for each gathering is detected to estimate/optimize perception of aesthetically pleasing regularity (¶0047 of instant specification). Therefore, the claimed ‘Directional Dispersion Value’ is based on a subjective assumption that the lower the Directional Dispersion Value (i.e. less deviation of individual gathers from the direction of gather) necessarily provides perception of aesthetically pleasing regularity. Although what may be pleasing for one person, may not be pleasing for another. Additionally, a person of ordinary skill in the art would have been motivated to optimize/minimize the deviation from the direction of gather for each gathering within the claimed Directional Dispersion Value to yield the predictable result(s) of enhancing alignment/regularity of gathers as it has been held where the general condition of a claim is disclosed in the prior art discovering the optimum workable ranges involves on routine skill in the art (see MPEP § 2144.05 (II)).
In the same field of endeavor, absorbent article, Nishikawa discloses a low-bulk disposable absorbent pant comprising a belt structure formed of a stretch laminate of a pre-strained elastic film between two nonwoven layers (Abstract). Nishikawa further discloses/suggests forming gathers of material along the lateral length of the belt structure provides perception of aesthetically pleasing regularity (¶0006).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to optimize/minimize the deviation from the direction of gather of Ishikawa’916/Ishikawa’314/Back for each gathering within the claimed Directional Dispersion Value to yield the predictable result(s) of improving aesthetics of the article, as suggested in ¶0006 of Nishikawa and see MPEP § 2144.05 (II) (B). In addition, it has been held that that aesthetic design changes involve only routine skill in the art and cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04 (I)).
Regarding claim 6, Ishikawa’916 in view of Ishikawa’314, Back, and/or Nishikawa discloses all the limitations as discussed above for claim 5.
Ishikawa’916 further discloses that longitudinal dimension of an Upper Gather Region (a waist portion W: ¶0120 and Fig. 1) is 15-40 mm (¶0120) which is at least 15% and not more than 70% of the longitudinal dimension of the front and back elastic belts define the Upper Gather Region (the longitudinal dimension of the lower torso portion T is 80-160 mm ((15-40 mm + 65-120mm): ¶0120; thus, the taught percentage of the longitudinal dimension of the front and back elastic belts overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Upper Gather Region of Ishikawa’916 by making at least 15% and not more than 70% of the longitudinal dimension of the front and back elastic belts define the Upper Gather Region, similar to that disclosed by Ishikawa’916, in order to provide sufficient Upper Gather Region depending on the size of the diaper, as suggested in ¶0120 of Ishikawa’916, as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)), and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04 (IV) (A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US PGPUB 20120095429) discloses a pull-on absorbent article including a front outer cover to be worn around a wearer’s front side, a rear outer cover to be worn around the wearer's rear side, and an absorbent assembly fixed to the front and the rear outer cover so as to bridge them and having a pair of side seals (Figs. 1-28 and accompanying texts). 
Mizobuchi (US PGPUB 20140378925) discloses an underpants-type disposable diaper, in which a front body part and a back body part are each weld-jointed together on both sides to form side seal sections, thereby forming a waist opening and a right-left pair of leg openings (Figs. 1-12 and accompanying texts).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781